         Case 4:20-cr-00163-JM Document 17 Filed 08/07/20 Page 1 of 1




                                           MEMORANDUM
                                                                                           u. &l~~cPuRr
                                                                                        EASTERN DISTRICT ARKANSAS

                                                                                              AUG O7 2020
DATE:         8/7/2020
                                                                                  JAMES W. McCORMA~, CLERK
TO:           Criminal Docket Clerk                                               By:              ~         DEP CLERK


FROM:         Carrie Young
              U.S. Marshals Service



8/7/2020      Deft. taken into U.S. Marshal Service custody on a detainer
(Date)        from Lonoke County.

              Deft. taken into U.S. Marshal Service custody on a Warrant of
(Date)        Removal.

              Deft. taken into U.S. Marshal Service custody on a Return
(Date)        Psychiatric Study.

              Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                         (State)

              Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                         (Another District)

CASE NO.: 4:20-CR-163 JM
DEFENDANT'S NAME: Charles Elric Scblinke



                                 : •   ,   .. )   •   .~ • ,.: •   ~~·   j   !,
